In an action by an infant to recover damages for *571personal injury and by his father for medical expense and loss of services, plaintiffs appeal from (1) a judgment of the Supreme Court, Westchester County, entered June 9, 1964 in favor of defendant Cheatham, upon the court’s decision dismissing the complaint as against said defendant at the end of plaintiffs’ case upon a jury trial; (2) an order of said court, entered September 2, 1964, which denied plaintiffs’ motion to vacate the judgment and for a new trial (CPLR 4404); and (3) the court’s said decision dismissing the complaint. Appeal from decision dismissed. No appeal lies from a decision. Judgment and order affirmed, without costs. No opinion.
Brennan, Acting P. J., Hill, Rabin, Hoptins and Benjamin, JJ., concur.